[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________                 FILED
                                                         U.S. COURT OF APPEALS
                               No. 09-13560                ELEVENTH CIRCUIT
                                                            FEBRUARY 22, 2010
                           Non-Argument Calendar
                                                                JOHN LEY
                         ________________________
                                                                 CLERK

                      D. C. Docket No. 05-61562-CV-TEB

HARRY L. DANOW,

                                                                 Plaintiff-Appellee,

                                    versus

THE LAW OFFICE OF
DAVID E. BORACK, P.A.,

                                                           Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                              (February 22, 2010)

Before BLACK, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:

      The Law Office of David E. Borack, P.A. (the “Law Office”) appeals from a

final judgment awarding Harry L. Danow attorneys’ fees and costs pursuant to the
Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. §§ 1692-1692p,

following the jury verdict and final judgment entered in favor of Danow on his

claim that the Law Office violated the FDCPA.          The Law Office previously

appealed the final judgment entered on the merits of Danow’s FDCPA claim, and

this Court affirmed. In this appeal, the Law Office argues that the district court

erred in granting attorneys’ fees and costs to Danow despite an offer of judgment

the Law Office had made to Danow pursuant to Fed. R. Civ. P. 68 (“Rule 68”).

After careful review, we affirm.

      The proper interpretation of Rule 68 is a legal question which we review de

novo. Jordan v. Time, Inc., 111 F.3d 102, 105 (11th Cir. 1997).

      The relevant facts are these. On September 26, 2005, Danow filed a one-

count lawsuit against the Law Office and David E. Borack alleging multiple

violations under the FDCPA. The defendants served Danow with a Rule 68 Offer

of Judgment on November 19, 2005.          See Exhibit A to [D.E.141], Offer of

Judgment.   In pertinent part, the Offer of Judgment proposed a settlement as

follows:

      Claim:                       This Offer of Judgment is made to all claims
                                   made by the Plaintiff against the Defendants in
                                   that certain litigation filed in the District Court
                                   styled above.




                                             2
      Relevant Condition:         The Plaintiff shall dismiss this lawsuit, with
                                  prejudice, in its entirety and execute a
                                  confidential release.

      Total Amount Offered:       The total amount of this Offer of Judgment is
                                  THREE THOUSAND ($3,000.00) DOLLARS,
                                  to be paid to the Plaintiff, HARRY L. DANOW,
                                  by or on behalf of the Defendants, DAVID E.
                                  BORACK and THE LAW OFFICE OF DAVID
                                  E. BORACK, P.A.

      Attorneys Fees and Costs: Inclusive in the total amount offered herein is an
                                offer of ONE-THOUSAND, SEVEN
                                H U N D RED ($1,700.00) D O LLA RS for
                                attorneys fees and THREE HUNDRED
                                ($300.00) DOLLARS as costs, to be paid to the
                                Plaintiff, HARRY L. DANOW, by or on behalf
                                of the Defendants, DAVID E. BORACK and
                                THE LAW OFFICE OF DAVID E. BORACK,
                                P.A.

Id. In other words, the defendants offered Danow $1,000 in damages and $2,000

in attorneys’ fees and costs, in exchange for settlement of the lawsuit and a

confidential release. Danow rejected the defendants’ Offer of Judgement. After a

trial, the jury entered a verdict in favor of Danow and against the Law Office for

the sum of $1,000 in statutory damages under the FDCPA.                Both sides

subsequently moved for attorneys’ fees and costs, and the district court denied the

Law Office’s motion and awarded Danow attorneys’ fees in the amount of

$62,895.00, and costs in the amount of $715.60.




                                         3
      On appeal, the Law Office argues that based on its Offer of Judgment under

Fed. R. Civ. P. 68, Danow is not entitled to attorneys’ fees and costs. Rule 68 of

the Federal Rules of Civil Procedure states in pertinent part, “[i]f the judgment that

the offeree finally obtains is not more favorable than the unaccepted offer, the

offeree must pay the costs incurred after the offer was made.” Fed. R. Civ. P. 68(d)

(emphasis added). Applying this Rule, the Law Office argues that because it made

a Rule 68 Offer of Judgment of $1,000 in damages to Danow, exclusive of

attorneys’ fees and costs, and because Danow was ultimately awarded $1,000 in

statutory damages -- the same amount the Law Office had previously offered --

Danow is not entitled to any attorneys’ fees and costs, and instead, is obligated to

pay the Law Office’s post-offer attorneys’ fees and costs.

      We are unpersuaded. It is true that the Law Office offered Danow the exact

same amount in monetary damages that he ultimately recovered following trial. In

these situations, the plain language of Rule 68, as well as that of the Supreme

Court, dictates that a plaintiff typically is barred from seeking attorneys’ fees and

costs from the defendant. See Delta Air Lines, Inc. v. August, 450 U.S. 346, 356

(1981) (“If a plaintiff chooses to reject a reasonable offer, then it is fair that he not

be allowed to shift the cost of continuing the litigation to the defendant in the event




                                            4
that his gamble produces an award that is less than or equal to the amount

offered.”) (emphasis added).

      However, in this case, the Law Office’s Offer of Judgment also contained a

condition -- that Danow sign a confidential release. While it is difficult to assess

the value of this condition, it presumably was worth something to the Law Office,

signifying that Danow’s ultimate recovery, which did not contain this condition,

was “more favorable” to Danow than that provided in the Offer of Judgment.

Indeed, Congress enacted the FDCPA “to eliminate abusive debt collection

practices by debt collectors, to insure that those debts collectors who refrain from

using abusive debt collection practices are not competitively disadvantaged, and to

promote consistent State action to protect consumers against debt collection

abuses.” 15 U.S.C. § 1692(e); see also S.Rep. No. 95-382, 95th Cong., 1st Sess.,

reprinted in 1977 U.S. Code Cong. & Ad. News 1695, 1696 (The FDCPA’s

“purpose is to protect consumers from a host of unfair, harassing, and deceptive

debt collection practices without imposing unnecessary restrictions on ethical debt

collectors.”). As a result, this is exactly the kind of consumer protection case

where there is added value to public exposure to a defendant’s violations.

      As Wright, Miller and Marcus have opined, “[t]he comparison between Rule

68 offers and judgments is intrinsically more difficult where one or both involves



                                         5
nonmonetary relief [but w]here, for example, the Rule 68 offer included every

element of the eventual judgment, a comparison between the offer and the ultimate

disposition of these elements should not prove unduly difficult.” Fed. Prac. &

Proc. § 3006.1 (citations omitted).     Wright, Miller and Marcus have further

suggested that “it would be best to view the defendant as having the burden of

demonstrating that the offer was superior.” Id.; accord King v. Rivas, 555 F.3d 14,

19 (1st Cir. 2009) (“[I]t is the defendant’s burden to establish comparability.”);

Reiter v. MTA N.Y. City Transit Auth., 457 F.3d 224, 231 (2d Cir. 2006). Here,

the Law Office has failed to show how Danow’s ultimate recovery -- which did not

require him to sign a confidential release -- was “not more favorable than” the

Offer of Judgment -- which required Danow to sign a confidential release. As a

result, Rule 68(d) does not bar Danow’s recovery of attorneys’ fees and costs in

this case, and Danow is not obligated to pay the Law Office’s attorneys’ fees and

costs.

         Because the district court did not err in applying Rule 68, and the Law

Office does not otherwise challenge the award of attorneys’ fees and costs, we

affirm.

         AFFIRMED.




                                         6